Pro Se 7 (Rev. 12/16) Complaint for Hmployment Discrimination

                                                                                                              F1LCP
                                       United States District cou^fTR,CTCOURTOFG
                                                                      for the                                       FEB 03 2020 uv^
                                                                     District of Guam
                                                                                                            JEANNE g. ^JN£TA
                                                                         Division                                out** OP COURT

                  Johnston B. Palik, pro se                                     Case No.        19-00137
                          P.O. Box 529                                                          (to befilled in by the Clerk's Office)
                   Hagatna, Guam 96932
                    Tel: (671) 789-0020
                   Cell: (671) 687-0677
                 palikjohnston@gmail.com
                            Plaintiff®
(Write thefull name ofeach plaintiffwho isfiling this complaint.
If the names ofall theplaintiffs cannotfit in the space above,                  Jury Trial: (check one) [><] Yes          O No
please write "see attached" in the space and attach an additional
page with thefull list ofnames.)
                                 -V-


            G4S Secure Solutions (Guam), Inc.
        1851 Army Drive, Tamuning, GU 96913
                Tel: (671) 646-2307

                            Defendant(s)
(Write thefull name ofeach defendant who is being sued. Ifthe
names ofall the defendants cannotfit in the space above, please
write "see attached" in the space and attach an additional page
with thefull list ofnames.)
                                                                    ^M£A/j)£.k -$
                             COMPLAINT FOR EMPLOYMENT DISCRIMINATION



I.        The Parties to This Complaint
          A.        The Plaintiff(s)

                    Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                    needed.

                               Name                                 Johnston B. Palik, pro se
                               Street Address                       J & J Apt. 127 East S. Leon Gurerro

                               City and County                      Tamuning,
                               State and Zip Code                   Guam 96913

                               Telephone Number                     (671)789-0020
                               E-mail Address                       palik johnston(S)„e;mail.com




                           Case 1:19-cv-00137 Document 14 Filed 02/03/20 Page 1 of 16
Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination


          B.        The Defendant(s)

                    Provide the information below for each defendant named in the complaint, whether the defendant is an
                    individual, a government agency, an organization, or a corporation. For an individual defendant,
                    include the person's job or title (ifknown). Attach additional pages if needed.

                    Defendant No. 1

                               Name                             Michelle Taisague, G4S Secure Solutions (Guam) Inc.,
                               Job or Title (if known)          Asst. Operations Manager
                               Street Address                   1851 Army Drive
                               City and County                  Tamuning
                               State and Zip Code               Guam 96913

                               Telephone Number                 (671)646-2307
                               E-mail Address (if known)


                    Defendant No. 2

                               Name                             Greg Duenas
                               Job or Title (ifknown)           Director of Operations
                               Street Address                   1851 Army Drive
                               City and County                  Tamuning, Guam
                               State and Zip Code               96913

                               Telephone Number                 (671)646-2307
                               E-mail Address (if known)        greg,duenas(2)/gu.g4s.com


                    Defendant No. 3

                               Name                             Paul Suba

                               Job or Title (if known)          Supervisor, G4S Secure Solutions (Guam) Inc.
                               Street Address                   1851 Army Drive
                               City and County                  Tamuning, Guam
                               State and Zip Code               96913

                               Telephone Number                 (671)646-2307
                               E-mail Address (if known)        paul.suba(3)/gu.g4s.com


                    Defendant No. 4

                               Name                             Ronald Balbas

                               Job or Title (ifknown)           Asst. Operation Manager
                               Street Address                   1851 Army Drive
                               City and County                  Tamuning, Guam
                               State and Zip Code               96913




                           Case 1:19-cv-00137 Document 14 Filed 02/03/20 Page 2 of 16
Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination


                               Telephone Number                 (671) 646-2307
                               E-mail Address (if known)        ronald.balbas(3)/gu.g4s.com


                      Place of Employment

                      The address at which I sought employment or was employed by the defendant(s) is

                               Name                             G4S Secure Solutions (Guam), Inc.,
                               Street Address                   Harmon Loop Sunset View Garden Appartments
                               City and County                  Harmon Loop
                               State and Zip Code               Guam 96929
                               Telephone Number                 (671) 649-2838


II.       Basis for Jurisdiction


          This action is brought for discrimination in employment pursuant to (check allthat apply):

                  G3             Title Vn of the Civil Rights Act of 1964, as codified, 42 U.S.C. §§ 2000eto 2000e-17 (race,
                                 color, gender, religion, national origin).

                                 (Note: In order to bringsuit infederal districtcourt under Title VII, you mustfirst obtain a
                                 Notice ofRight to Sue letterfrom the Equal Employment Opportunity Commission.)

                  Kl             Age Discrimination in Employment Act of 1967, as codified, 29 U.S.C. §§ 621 to 634.

                                 (Note: In order to bring suit infederal district court under the Age Discrimination in
                                 Employment Act,you mustfirst file a charge withthe Equal Employment Opportunity
                                 Commission.)


                  IEI            Americans withDisabilities Act of 1990, as codified, 42 U.S.C. §§ 12112 to 12117.

                                 (Note: In order to bring suit infederal district court under the Americans with Disabilities
                                 Act,you mustfirst obtaina Notice ofRightto Sue letterfrom the Equal Employment
                                 Opportunity Commission.)

                  ^              Other federal law (specify thefederal law):
                                 EEOC

                  1^1            Relevantstate law (specify, ifknown):
                                 California, Florida, Texas, Oklahoma, and research in other states
                  UZ\            Relevant city or county law (specify, ifknown):
                                 Guam Law




                           Case 1:19-cv-00137 Document 14 Filed 02/03/20 Page 3 of 16
Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination




III.      Statement of Claim


          Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
          facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
          involved and what each defendant did that caused the plaintiff harm or violated the plaintiffs rights, including
          the dates and places ofthat involvement or conduct. If more than one claim is asserted, number each claim and
          write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

          A.        The discriminatory conduct of which I complain in this action includes (check allthat apply):

                            f~l           Failure to hire me.
                            13            Termination of myemployment.
                            •             Failure to promote me.
                            1^1           Failure to accommodate mydisability.
                            13            Unequal terms and conditions of myemployment.
                            13            Retaliation.
                            13            Otheracts (specify):     Equal PayAct (EPA)
                                          (Note: Onlythosegrounds raised in the chargefiled with the Equal Employment
                                          Opportunity Commission can be considered by thefederal district court under the
                                         federal employmentdiscriminationstatutes.)

        B.          It is my best recollection that the alleged discriminatory acts occurred on date(s)




                           Case 1:19-cv-00137 Document 14 Filed 02/03/20 Page 4 of 16
On March 31,2016, about half day professional security training with a certificate. On June 2,1 was
hired and I was given seventeen (17) or more documents to signed at one time without detail
explanation. No Orientation Training at all as mention in our emails. Human Resources cancel the
training and they never conducted the Orientation Training until I terminated .

Documentary evidence can also be used to prove workplace discrimination. For example, emails
between management and my supervisor and managers could contain biased comments, which is strong
evidence of a discriminatory intent. Proviteddocuments can also show the company's normal procedures
for hiring, firing, or promoting someone. G4S departs from it's normal written policies when firing me,
for example, but follows the procedures for everyone else, then I have proofthat the employer was
motivated by a discriminatory intent when they treated me differently.

On June 10,2016, my Supervisor Mr. Cruz reported me to Assistant Operations Manager, Michelle
Taisague because I refused to follow his orderthat would result in discrimination, breakinghospital
smoking policy, and intervening to protecta patientwho was asking Supervisor Cruz cigaretteto smoke
in the Guam Regional Medical Center Hospital premises. After that Assistant Operations Manager met
with Supervisor Cruz. Assistant Operations Manager removed me from the work schedule and later
rotate my shifts on a different isolated risky location.

On September 10,2016, I wrote a letterto my boss and hand delivered to my boss Assistant Operations
Managerregarding a complaint from FHP Manager about one ofthe G4S Security Officer dresses like a
mobster wearing a long black jacket with a dark sunglass. I also reminded her about my oral request for
Sunday off but no avail nor never response to me. I also requested her for G4S and AK Toyota to
provide a portable toilet at the AK Back Gate Lot still no avail.

On September 16,2016, to March 30,2017, correspondence e-mails between Human Resources,
Professional Assistant, Emailina C. Mariano regardingmy enrollement for health and life insurance.
H/R Professional Assistant misleadme to a insurance scamthat expired and no longer in force but keep
deducting in my pay checks stuff.

On May 3,2017, when I arrived on post to relived security officer Elmer Regino at 0100 hour he was
sleeping in his car. I calledcontrol and Jem answere and I told her that officer Regino is sleeping in his
car. On or about 10 minutes later he woke up. I asked him ifhefs ok and he didn't answerme. I passed
down the static logbook and saidthat the proxy pen was dead. I called controll again to reportto
supervisor on patrol that the proxy pen neededto recharge and to dispatch supervisor on patrol to bring
new one but no availa until I bookin off duty at 0700.

During my meeting with assistant operations manager, Ms. Taisague, I informedher that I was using my
laptop to send her emails regardingG4S Company issues and other matters I am concerned about. And I
only used that night during my break. She asked me about the stolen tire that was removed from a
Lexus andnot a Toyota X-Runner as stated on a position statement. After assistant operations manager
investigations. G4S supervisor Mr. Paul Suba andI (s/o Johnston Palik) with a Guam Police department
investigator went out together to investigate the AK front lot gate and fence line where Ass't operations
manager told me wherethe auto tire was stolen. I showedMr. Paul Suba andGPD investigator andthey
looked at each otherand asked so whatare we doinghere. Obviously, G4S supervisors andmanagers
arenot doingtheirjob rightto train me (so Paik). The managers fabricate their story to cover up
themselves to accuse me and terminate my employment with G4S Secure Solutions (Guam) Inc. After
G4S investigations was found to be flawed, G4S Human Resources reinstated my employment.

On March 23, 2017,1 began experiencing painin my lower back from standing for a long periodunder
the strongsun and my eyes were strained and stated to get soreand blurry and the PIC Hotel pool side.
See attached doctors document reports. I reported to a shift supervisor to call controll and dispatch
assistant operations manager that I got hurton the job site. I calledthe G4S PIC hotel security
supervisor and another security officer distracted my callsand make a discriminatory comments that I


     Case 1:19-cv-00137 Document 14 Filed 02/03/20 Page 5 of 16
ProSe 7 (Rev. 12/16)Complaint for Employment Discrimination


                   am a lazy old Chuukese Micronesian.

                   On June 8 and 9,2017,1 was posted at the Villa Rosario Apartments and later after midnight, I was
                   transferred to an isolatedpost in Yigo, Guam Race track without flash light and radio. I used my
                   persoal cellphoneto call control office that I arrived and no supervisor was there to brief me o the post
                   with my required necessary tools. I kept callinguntill 2am. I was able to speak with supervisor
                   Mantanona who had harassed me earlier at the Villa Rosario. He continued toharrass and insult me
                   untill my shift ended at the Yigo Race Track. I informed assistant OperationsmanagerTaisague butno
                   disciplanary action was taken against Mantanona.

                   On June 10-20,2017,1 was terminated by assistant operations manager Taisague because I am a
                   micronesian and supervisor is local Chamorro. And also after the AK incident about the stolen tire she
                   fabriate her story that the stolen tire ocurred during during my shift from 0100-0700 on May 3, 2017.
                   After 2 weeks without work and no pay during and after the investigation. G4S Human Resources retain
                   my employment after I was called by G4S supervisor Paul Suba and Guam Police investigator to join
                   them while they conduct their investigation at AK fence line overflow gate at the scene where Taisague
                   blamed me for the stolen tire.


                   June 6,2017, incident investigation report from Greg Duenas is contraticted to Michelle Taisague June
                   5, 2017, incident investigation reportthat is flwed. See the subject matter dated June 14,2017, Appeal
                   Findings from G4S and H/R Director emails.

                   On Oct 15,2017, during my shift from 2100-0500am, at Sunset View Garden apartments, I called the
                   Lujan towing company around 2am after I spotted two behicles license plates ENA5093 and MTE4532
                   parked on a three hours only parking stall zones. It is the company policy and its posted on the wall.
                   Propertymanager Maurice Montomegy instructedme to make sure I am enforcing the company parking
                   policy. He reminded me that if I don't enforce the parking policy he will call G4S to fire me from my
                   job because he's the one paying me. When I called the Lujan Towing he called me after I booked off
                   and demanded me to pay the towing expense cost for Ms. Laarni Sabra Dela Cruz in the amount of
                   $180. I asked Mr. Montgomery why should I pay for the towing cost since Dela Cruz violated the
                   company parking policy. I called G4S office and also went to meet with Ron Balbas, Greg Duenas.
                   After the meeting with them on October 16,17,18,2017,1 was terminated after the indicent.

                   In retaliation the G4S operations manager terminated my employment after the October 15,2017
                   incident because I called the Lujan Towing Company to towed away the parked vehicles at Harmon
                   Loop Sunset View Garden Apartments.


       C.          I believe that defendants) (check one):
                           l~1          is/are stillcommitting these acts against me.
                           I~l          is/are not still committing theseacts against me.

       D.          Defendants) discriminated against me based on my (check allthat apply and explain):
                                        race                  Micronesian

                           •            color

                                        gender/sex            Male

                                        religion              Protestant Christian

                                        national origin       Federated States of Micronesia




                          Case 1:19-cv-00137 Document 14 Filed 02/03/20 Page 6 of 16
Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination


                                          age (year ofbirth)      54/1963       (only when asserting a claim ofage discrimination.)
                                          disability or perceived disability (specify disability)
                                           c Low Back Pain, Chronic Hearing,Sensitive Eye
                                           problems, and Chronic joints of hand wrist
                                           Osteoarthritis and Chronic reheumatoid arthritis.


        E.          The facts of my case are as follows. Attach additional pages ifneeded.




                           Case 1:19-cv-00137 Document 14 Filed 02/03/20 Page 7 of 16
YOUR HONOR, this are the evidence that transpired at the G4S workplace which have led me to claim.
Please see attached documents on various emails, award certificates and pictures to prove my evidence I
filed with the Chief Clerk and staff. I also requested from the G4S Secure Solutions (Guam), Inc. and
their Counsel for my personal file; company policies; pay records; physical evidence such as pictures
and emails correspondence; health records; contact information of witneses and witness statements. My
case is straitforward and we submitted for the District Court of Guam, U.S Courthouse to hear my case.
I am very confident because God knew everything and I had the truth on my side and I know I had the
law on my side too.

An employer can discriminate in two ways. First,the employer can directly discriminate against a
person based on their protected characteristic. This type of intentional discrimination is called "disparate
treatment. For example, more local get higher salary than FSM workers. However, in practice, it would
exclude far more locals Guaminian than FSMers.


I was hired to work for G4S Secure Solutions (Guam), Inc., during my employment, I have experienced
discriminations because I am not a local Guamanian (Chamorro) and am a Kosraean of the Federated
States of Micronesia. Subject to disparate treatment in discipline and threats of discharged for similar
incidents on non-FSM are not disciplined or threatened with discharge. Ms. Tasaque and G4S Secure
Solutions (Guam) Inc. terminated/fired me on June 10,2017. I have not been given a reason for the
difference in treatment I experience at work. I believe I was discriminated beause of race, sex, national
origin (Kosraean/Micronesia), religion, disability and in retaliation in violation ofthe Title VII ofthe
Civil Rights Act of 1990, as amended.

Under the Title VH of the Civil Rights Act, and other laws, must not retaliate an employee, fire, demote,
harass, or take other "adverse action" for filing a discrimination complaint or participating in an internal
investigation. G4S Managers retaliated against me after I complaint for unfair work scheduled and
unpaid regular working hours and overtime. The hostile work environment included verbal and
harassment by the Operations Supervisor (Mantanota) at the field site and also at the Control Office by
the Managers (Michelle Taisague and Ronald Balbas). I complaint to G4S Secure Solutions (Guam)
many times about unfair treatment. Manager Taisague and Ronald Balbas are very close friends and
both wanted to fired me even though the investigation was fabricated for a cover up for them about a
stolen tire at AK Toyota that was flawed.

Employer acted with specific illegal motivation and was wrongfully terminated my employment with
G4S Secure Solutions (Guam) Inc., because ofrace, sex, national origin, age, disability and in retaliation
which illegal discrimination and retaliation by Managers Taisague and Balbas in return terminatedmy
employment per attached filed letter dated June 7, 2017 and November 2,2017, letter send to Balbas and
Ms. Taisague and Mr. Duenas. Importantly, discrimination and retaliations areexceptions rather than
legitimate explanation as to why and adverse employment action was taken.

Age discrimination is prohibited by federal law and laws of many states and territories. However, the
damages available to an employee. Age discrimination is Employment Act barsemployees with 20 or
more employees from Age discrimination againstemployees who are 40 years of age or older worker in
hiring, firing, lay offs, demotion, promotions, pay, discipline and training, job assignments, benefits or
otherterms and conditions of employment. Even employer policiesthat don't appear discriminatory at
workers. A G4S employee calledme an olderlazy Chuukese Micronesian and promotemore younger
employees than older employees who has more experience. To prove my age discrimination: "disparate
treatment" and "disparate impact". I was treated different because of my age disparate treatment is
intentional discrimination. With theory, I provethat I am over 40 or older and were qualified for my
job. Furthermore, I prove and with evidence that I suffered an adverse employment action and the
associates under40 years old were not treated the same and there is "legitimate reason" is actually a
pretex from employer. I hearda radio called from job site to fire me because I am an old lazy Chuukese
Micronesian. Favoring employees who are "flexible" is indicators of age discriminations because it
show a preference for younger employees over older ones. I prove these elements, the burden to the


     Case 1:19-cv-00137 Document 14 Filed 02/03/20 Page 8 of 16
ProSe 7 (Rev. 12/16)Complaint for Employment Discrimination


                   defendant employer prove a legitimatereason for the action that is not discriminatory ifthe employee
                   that burden, then I must show that the "legitimatereason" is actually pretex. I observed employer hire
                   more younger employees for fired for the same reason illegal, race, sex age discrimination, religion and
                   disability, there is circumstantialproof that younger employees are treated diffently and the employer
                   has pattern of younger employees and a practice of getting rid ofolder employees and replacing them
                   with younger employee and things of that nature and I am one ofthe potential one. Emplyer Supervisor
                   use derogatory and insulting language. Managers are biased against me and there is a "smoking gun"
                   that proves discriminatory intent. More FSM race terminated than local Guaminian (CHamorro) without
                    1st,2nd,and3rdwamjng>

                   In an employment discrimination claim, a prima facie case of "disparate treatment" will required me to
                   prove: I am in a protected class (sex, race, national origion, etc.); I suffered an adverse job action (e.g.
                   termination, loss of fringe benefits, health and life insurance coverage, income, etc.

                   Motive


                   a) Age, gender, race, religion, nationality, protected class, at-will state

                   Inequality

                   An employer cannot treat employee differently based on race, national origin, disability, my illness, or
                   my religious needs, for example: if my employer let all oftheir Catholic employees go to mass on Ash
                   Wednesday in the middle of the day but prohibits me from attending a religious service on a Holy Day
                   of my faith, that's discrimination. It doesn't matter if she follows my religion. If she treats me a way
                   that she does not treat me fair, that is unlawful..

                   Defedant acted with malice and ill-will with the intent to harm the plaintiff.

                   Defendant intendedto deceive plantiff while plantiff reasonablyrelied on his job to help and support his
                   family livelihood.

                   The actions ofthe defendants constitute the tort of unjust enrichment.

                   Plaintiff have suffered damages at amounts to be proven at trial.



                   (Note: As additional supportfor thefacts ofyourclaim, you may attach to this complaint a copyof
                   your chargefiled with theEqual Employment Opportunity Commission, or thechargefiled with the
                   relevant state or city humanrights division.)

IV.    Exhaustion of Federal Administrative Remedies


       A.          It is my best recollection that I filed a charge with the Equal Employment Opportunity Commission or
                   my Equal Employment Opportunity counselor regarding the defendant's alleged discriminatory conduct
                   on (date)


                   Discrimination took place earlier on 06/22/2016, and last on 10/25/2017, EEOC filed on 02/22/2018


       B.          The Equal Employment Opportunity Commission (check one):




                          Case 1:19-cv-00137 Document 14 Filed 02/03/20 Page 9 of 16
Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination


                            l~~l          has not issued a Notice of Right to Sue letter.
                            13            issued a Noticeof Rightto Sue letter, which I received on (date)   6/10/2019
                                         (Note: Attacha copy oftheNotice ofRightto Sue letterfrom the Equal Employment
                                         OpportunityCommission to this complaint.)


        C.           Only litigants alleging age discrimination must answer this question.

                     Since filing my charge of age discrimination with the Equal Employment Opportunity Commission
                     regarding the defendant's alleged discriminatory conduct (check one):

                            £3            60 daysor more have elapsed.
                            n             lessthan 60 dayshaveelapsed.

V.     Relief


        State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
       arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include the
       amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any punitive
       or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or punitive
       money damages.
        Wherefore, plaintiff hereby request for Court Judgment in favor for compensatory damages; punitive money
         damages; economic damages; lost wages; or income; insurance; pain and suffering damages; cost for bringing
        this action; difficulty hiring/training talent'and reinstatement; and any further relief deemed just and equitable.
        Plaintiff prays and seek Court Order for Defendants to companset Plaintiff in the amount of $400, 000.00 and
        provide injunctive relief; and any further relief deemed just and equitable to settle a U.S. EEOC discrimination of
        race, sex, national origin, religion, age, and disability discrimination lawsuit recommend and filed by pro se
        because of the danages that causing Plaintiff more suffering and struggling with his livelihood and his family.
        Plaintiff is entitled and protected by law, Federal Court and Congress must protecting the rights of pro se
        plaintiff.

VI.     Certification and Closing

       Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
       and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
       unnecessarydelay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
       nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
       evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
       opportunity for further investigationor discovery; and (4) the complaint otherwise complies with the
        requirements of Rule 11.



                     For Parties Without an Attorney

                     I agree to provide the Clerk's Office with any changes to my address where case-related papers may be
                     served. I understand that my failure to keep a current address on file with the Clerk's Office may result
                     in the dismissal of my case.




                          Case 1:19-cv-00137 Document 14 Filed 02/03/20 Page 10 of 16
Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination


                    Date of signing:               1/27/2020


                    Signature of Plaintiff

                    Printed Name of Plaintiff            Johnston B. Palik, pro se


        B.          For Attorneys


                    Date of signing:


                    Signature of Attorney
                    Printed Name of Attorney
                    Bar Number

                    Name of Law Firm

                    Street Address

                    State and Zip Code
                    Telephone Number
                    E-mail Address




                          Case 1:19-cv-00137 Document 14 Filed 02/03/20 Page 11 of 16
                         0£
                          Group 4 Securicor

                        INTERNAL REPORT

                                         Date: kTu^\^ *& 1 oF£
To:^~           ZQ553                    EmptoveelPfe
Froro:<
                                         HR Control #:
Sut^ed:                 \Ur\dQ


                                                                            •SUjL^ci
                                                                                       *
                                              >U*\

                                                                      Kg?

                                                 Ma-Q4-4^^-a res               •tors




LOr((tUfl ^x> QO.^ fan ^H«- ckyJ
                                                             a^gLuxsuACg, Q^a^L
                                                                       CU*_-cL
      j&^-g W^cWa •                           —.——————-


                                                                                       —I




 Signature:
              ywiuMJ^jttK.
                                                         Dated:
 Manager's Signature:




    Case 1:19-cv-00137 Document 14 Filed 02/03/20 Page 12 of 16
                         Group 4 Securicor


                       INTERNAL REPORT

                                         Date:. gggg
From:<rt)hndJon fpj]^ "                  Employee iD#: /??- /^"^
subjectj^y^^ /jiyiiH'Vf, OFF             HR Control #:




 13$€S>tl OpQnG'Ttons flfyw&tor.

                                                                       a d&&L



   Yh^kynu J^ryvc^-usw^jfAnck^/a^Ji^.




s^re:^fcr^^
Manager's Signature:                                 Dated:


                 Case 1:19-cv-00137 Document 14 Filed 02/03/20 Page 13 of 16
                                        OS
           PERFECT ATTENDANCE
                                             TO

                           Jehmtan ft ?a£Ui
                         For the Month of January 2017
                                                                              •A




Vincent J. Walker - Acting General Manager
                                                                                   r
Charlotte Huntsman - Director of Human Resources




                Case 1:19-cv-00137 Document 14 Filed 02/03/20 Page 14 of 16
                                      &£
         PERFECT ATTENDANCE
                                             TO



                       For the Month of February 2017


    mtj^alker --Ac
VincentJ^valker Acting General Manager                      \

         Q&±
Charlotte Huntsman - Director of Human Resources
                                                                 i




               Case 1:19-cv-00137 Document 14 Filed 02/03/20 Page 15 of 16
                            Exemplary Conduct

     Greatjob! Your performance exceeded our expectations! Keep up the good
        work! You will be eligible for a prize once you earn 3 cards. You can
                          receive more prizes with 6 cards.

       \ara^sii&^ Dale:^J^?TPosiA-'nii^?_
     Signature ofperson presenting the earcfS=™=4rZ^Z


                                tea/pxa




Case 1:19-cv-00137 Document 14 Filed 02/03/20 Page 16 of 16
